Detailed Action 
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a hybrid vehicle with two clutch start modes.

	Regarding claim 1 the relevant art Kim et al. (US Pre-Granted Publication No. US 2009/0312895 A1 hereinafter “Kim”) in view of Hesketh et al (US Pre-Granted Publication No. US 2019/0055911 A1 hereinafter “Hesketh”) discloses a hybrid vehicle (Kim fig. 1) with a first travel mode without the engine running (Kim [0037]) with circuitry to restart the engine (Kim [0039]) without the clutch fully engaged (Kim [0042] [0043] [0045]) but fails to disclose a second starting mode where the engine and motor are in a non-slipping fully engaged state. Specifically, the relevant art fails to disclose “A controller for a hybrid vehicle, the hybrid vehicle including a motor arranged on a power transmission path between an engine and a wheel and including a clutch arranged on a portion of the power transmission path between the engine and the motor, the controller being configured to cause the hybrid vehicle to travel in a travel mode selected from multiple travel modes that include a first travel mode of traveling with the clutch disengaged and operation of the engine stopped, and a second travel mode of traveling with the clutch engaged and the engine operating, the controller comprising: processing circuitry configured to restart the engine in a first start mode of starting combustion in the engine with the clutch non-fully engaged or a second start mode of starting combustion in the engine with the clutch fully engaged, the clutch transmitting torque in a non-slipping state so that the engine and the motor are integrally rotated when the clutch is fully engaged, wherein the processing circuitry is configured to: restart the engine in the first start mode when a rotation speed of the motor is greater than a determination value upon a request for switching from the first travel mode to the second travel mode; and restart the engine in the second start mode when the rotation speed of the motor is less than or equal to the determination value upon the request for switching from the first travel mode to the second travel mode.” Prior art discloses an engagement state of a motor and an engine that includes some slip in all conditions, in order to keep the torque from being uneven and jolting the vehicle or driver and also preventing damage to the vehicle components.  
	Claims 2-3 are also allowed due to their dependence on claim 1. Claim 4 is additionally allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180180011 A1 discloses a clutch system to connect an engine and motor together with an input shaft in order to start the engine 
US 20180208202 A1 discloses a multi clutch system that engages various clutch systems to connect the motor and engine together 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664